Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05-23-2022 has been entered and considered.
Claims 1, 3-8, 10, and 12-17 are pending in the current application.
Claims 2, 9, 11, and 18 are canceled.
Claims 1, 3-6, 10, and 12-15 remain rejected as discussed below.
Claims 7-8 and 16-17 are objected to.
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tech’Away (RRC connection setup timer) in view of Tiwari (US 2011/0299429) and further in view of Kim et al (US 2020/0015074, hereinafter referred to as Kim)
Regarding claims 1 and 10, Tech’Away discloses a method for resuming a connection in a user equipment (UE) (T301 timer is started when the UE sends an RRCConnectionReestablismentRequest following a link failure), the method comprising sending a Radio Resource Control (RRC) resume request to a network node to initiate an RRC connection resume procedure (T301 timer is started when the UE sends an RRCConnectionReestablismentRequest following a link failure); starting a timer for the RRC connection resume procedure, wherein an expiration of the timer stops the RRC connection resume procedure for the UE (T301 timer is started when the UE sends an RRCConnectionReestablismentRequest following a link failure. If the timer expires before the link is communication is reestablished, the UE enters Idle mode).
Tech’away teaches all the limitations of the claimed invention with the exception of stopping the timer upon one of the following: the UE receiving a suspend message and the UE receiving a release message. However, Tiwari discloses stopping the timer upon one of the following: the UE receiving an encrypted suspend message and the UE receiving an encrypted release message (see at least paragraph [0074] and figure 6, element S612). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Tiwari, as indicated. into the communication method of Tech’away for the purpose of managing resources and terminating any process associated with reestablishing/resuming RRC communication.
Tech’away in view of Tiwari discloses all the limitations of the claimed invention with the exception of sending RRC resume request and stopping resume procedures due to suspend/release command in response to RRC resume request. However, Kim, from the same field of endeavor, teaches sending RRC resume request and stopping resume procedures due to suspend/release command in response to RRC resume request (see at least paragraphs [026], [0134] and [0163]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Kim, as indicated, into the communication method of Tech’away in view of Tiwari by stopping any timer associated with RRCreresumeconnection/ RRCConnectionReestablismentRequest request upon the reception of a release/suspend message for the purpose of managing resources and expediting connection reconfiguration for UE.
Claims 3, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tech’away in view of Tiwari in view of Kim and further in view of Cheng et al (US 8,543,100). Hereinafter referred to as Cheng.
Regarding claims 3 and 12, Tech’away in view of Tiwari in view of Kim discloses all the limitations of the claimed invention with the exception in response to stopping the timer upon the UE receiving the release message, delaying, for a first period of time, actions which the UE is to execute after receiving the release message. However, Cheng, from a similar field of endeavor, teaches in response to stopping the timer upon the UE receiving the release message, delaying, for a first period of time, actions which the UE is to execute after receiving the release message (see figure 2 element 240). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Cheng, as indicated, into the communication method of Tech’away in view of Tiwari in view of Kim for the purpose of managing devices actions without rush.
Regarding claims 6 and 15, Tech’away in view of Tiwari in view of Kim and further in view of Cheng discloses all the limitations of the claimed invention with the exception that the first period of time is 60 ms.  Since applicant did not show that waiting 60 ms solves any state problem then it would have been a matter of design choice to the person of ordinary skill in the art to make the deice wait any obtuse period of time.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tech’away in view of Tiwari in view of Kim and further in view of Maeda et al (US 2011/0216732). Hereinafter referred to as Maeda.
Regarding claims 4 and 13, Tech’away in view of Tiwari in view of Kim discloses all the limitations of the claimed invention with the exception of storing cell information at the UE when the release message includes mobility control information. However, Maeda, from the same field of endeavor, teaches storing cell information at the UE when the release message includes mobility control information (see at least paragraphs [0185] and [0251]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Maeda, as indicated, into the communication method of Tech’away in view of Tiwari in view of Kim for the purpose of managing UE cell communication.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tech’away in view of Tiwari in view of Kim and further in view of Uemura et al (US 2011/0177813). Hereinafter referred to as Uemura.
Regarding claims 5 and 14, Tech’away in view of Tiwari in view of Kim discloses all the limitations of the claimed invention with the exception of applying cell information in system information when the release message does not include mobility control information. However, Uemura, from the same field of endeavor, teaches applying cell information in system information when the release message does not include mobility control information (see at least claim 17). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Uemura, as indicated, into the communication method of Tech’away in view of Tiwari in view of Kim for the purpose of managing date communication and connection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10, and 12-17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
When responding to this office action, applicants are advised to clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicants must also show how the amendments avoid such references or objections. See 37C.F.R 1.111(c). In addition, applicants are advised to provide the examiner with the line numbers and pages numbers in the application and/or references cited to assist examiner in locating the appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476